          Case 2:19-cr-00448-DLR Document 55 Filed 09/03/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF ARIZONA

                                 Case No. 2:19-cr-00448-DLR


UNITED STATES OF AMERICA

vs.

FRANCISCO VILLENA ABELLAN et al.,

                      Defendants.
                                           /



                         NOTICE OF ATTORNEY APPEARANCE

        Undersigned counsel hereby files this Notice of Appearance for the United States of

America in this case. Please send all notices and inquiries concerning this matter to the

undersigned counsel at the address listed below.


                                               Respectfully submitted,

                                               DANIEL KAHN, ACTING CHIEF
                                               CRIMINAL DIVISION, FRAUD SECTION
                                               U.S. DEPARTMENT OF JUSTICE

Dated: September 3, 2020                       By:     /s/ D. Brittain Shaw
                                               D.C. Bar No. 472990
                                               Trial Attorney
                                               United States Department of Justice
                                               Criminal Division, Fraud Section
                                               1400 New York Avenue, NW
                                               Washington, DC 20005
                                               Tel: (202) 616-2162
                                               Email: Brittain.Shaw@usdoj.gov




                                                   1
          Case 2:19-cr-00448-DLR Document 55 Filed 09/03/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I, Brittain Shaw, certify that the foregoing has been served on all attorneys of record in the
above-captioned case, via the CM/ECF electronic filing system.


                                      By:     /s/ D. Brittain Shaw
                                              Deborah Brittain Shaw
                                              Trial Attorney
                                              United States Department of Justice
                                              Criminal Division, Fraud Section
                                              1400 New York Ave., NW
                                              Washington, DC 20005
                                              Tel: (202) 616-2162
                                              Email: Brittain.Shaw@usdoj.gov
